Exhibit 10.36

ICO Global Communications (Holdings) Limited

11700 Plaza America Drive, Suite 1010

Reston, Virginia 20190

April 19, 2006

Ms. Donna Alderman

138 Parkview Road

Pound Ridge, New York 10576

Dear Donna:

We are pleased that you have agreed to continue as Executive Vice President,
Strategy of ICO Global Communications (Holdings) Limited under the terms of this
letter agreement. You will have the rights, powers, duties and obligations as
may be agreed upon from time to time. During the course of your employment with
ICO you will devote your full business time and efforts to ICO; provided, that,
nothing herein will prevent you from (i) participating in industry, trade,
professional, charitable and community activities, (ii) serving on corporate,
civic or charitable boards or committees as mutually agreed by us and you, and
(iii) managing your personal investments and affairs, in each case so long as
such activities do not conflict with ICO’s interests or interfere with the
performance of your responsibilities to ICO.

Base Salary and Annual Bonus

Your current annual salary is $500,000, less payroll taxes and required
withholding, which will be paid to you in regular intervals in accordance with
ICO’s customary payroll schedules for salaried employees, but in no event less
frequently than twice each month. This salary may be adjusted in the future in
accordance with ICO’s compensation practices. However, you may be considered for
additional restricted stock and/or stock options in the future if and when the
Compensation Committee of ICO’s Board considers such plans generally.

Employee Intellectual Property Agreement

As a condition of continuing employment, and in exchange for being given a
written employment letter agreement, you agree to continue to abide by the terms
of the ICO Employee Intellectual Property Agreement.

1


--------------------------------------------------------------------------------


Termination

Without Cause

If ICO terminates your employment without Cause, as defined below, then you will
be entitled to the following:

·                    a lump sum payment (less any required deductions) in an
amount equal to (i) your unpaid base salary through the date of termination,
(ii) the value of your vacation time not used as of the date of termination to
the extent that such vacation time has been accrued during the calendar year of
termination, calculated based upon your base salary at the date of termination,
and (iii) reimbursement of any reasonable business expenses reimbursable under
this letter, to the extent not theretofore reimbursed.

In addition, ICO will provide you the following severance benefits on the
condition that you execute a separation agreement that contains a full release
of claims, in a form acceptable to ICO:

·                    continuation of your base salary then in effect, payable in
accordance with the normal payroll practices of ICO in effect on the date of
termination, for a period of six (6) months (“Severance Period”); and

·                    in connection with, and immediately prior the date of
termination, ICO shall take steps necessary to accelerate and deem immediately
vested those options granted to you under the Plan in which you would have
vested had you remained actively employed through the Severance Period and all
restricted shares in which you would have vested had you remained actively
employed through the Severance Period, at which point all other unvested options
shall expire; provided, however, this provision does not supersede any Change of
Control provisions for accelerated vesting of stock options under the Plan.

For Cause

ICO may terminate your employment for Cause at any time upon written notice of
such termination to you setting forth in reasonable detail the nature of such
Cause. If ICO terminates your employment for Cause, or you resign, then you will
be entitled to a lump sum (less any required deductions) in an amount equal to
(i) your base salary through the date of termination, (ii) the value of your
vacation time not used as of the date of termination to the extent that such
vacation time has been accrued during the calendar year of termination,
calculated based upon your base salary at the date of termination, and
(iii) reimbursement of any reasonable business expenses reimbursable under this
letter, to the extent not theretofore reimbursed. In addition, upon termination
of your employment by ICO for Cause, any options granted to you, notwithstanding
any prior vesting, shall automatically expire at the time ICO first notifies you
of such termination.

2


--------------------------------------------------------------------------------


Definition of “Cause”

“Cause” means dismissal for willful material misconduct or failure to discharge
duties, conviction or confession of a crime punishable by law (except minor
violations), the performance of an illegal act while purporting to act in ICO’s
behalf, or engaging in activities directly in competition or antithetical to the
best interest of ICO, such as dishonesty, fraud, unauthorized use or disclosure
of confidential information or trade secrets.

Definition of “Disability”

For purposes of this Agreement, “Disability” will mean a medically diagnosed
physical or mental impairment that that renders you incapable (even with
reasonable accommodation) of performing the duties required under this Agreement
for a period of time that is reasonably expected to exceed 8 weeks. ICO, acting
in good faith, will make the final determination of whether you have a
Disability and, for purposes of making such determination, may require you to
submit yourself to a physical examination by a physician mutually-agreed upon by
you and ICO.

Benefits; Vacation; Expenses

You may participate in and to receive benefits from all present and future life,
accident, disability, medical, pension and savings plans and all similar
benefits made available generally to executives of ICO. The amount and extent of
benefits to which you are entitled will be governed by the specific benefit
plan, as it may be amended from time to time.

You will accrue four weeks of paid vacation per year or such longer period as
may be provided by ICO. Such vacation will be taken at such times and intervals
as will be determined by you, subject to the reasonable business needs of ICO.
You will not be entitled to defer more than two weeks’ vacation time not taken
to a later calendar year, and you cannot accumulate more than 25 days of accrued
but unused vacation time in the aggregate.

ICO will pay or reimburse you promptly for all reasonable business expenses and
other disbursements incurred or paid by you in the performance of your duties
and responsibilities to ICO, including those incurred or paid in connection with
business related travel, telecommunications and entertainment, subject to
reasonable substantiation of such expenses by you in accordance with ICO’s
policies.

Arbitration of Claims

You hereby acknowledge and agree that, except as provided below, all disputes
concerning your employment with ICO, the termination thereof, the breach by
either party of the terms of this letter or any other matters relating to or
arising from your employment with ICO will be resolved in binding arbitration in
a proceeding in Reston, Virginia, administered by and under the rules and
regulations of National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. This means that the parties agree to waive
their rights to have such disputes or claims decided in court by a jury.
Instead, such disputes or claims will be resolved by an impartial AAA

3


--------------------------------------------------------------------------------


arbitrator. Both parties and the arbitrator will treat the arbitration process
and the activities that occur in the proceedings as confidential.

The arbitration procedure will afford you and ICO the full range of statutory
remedies. ICO and you will be entitled to discovery sufficient to adequately
arbitrate any covered claims, including access to essential documents and
witnesses, as determined by the arbitrator and subject to limited judicial
review. In order for any judicial review of the arbitrator’s decision to be
successfully accomplished, the arbitrator will issue a written decision that
will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based. The party that is not the substantially
prevailing party, which determination shall be made by the arbitrator in the
event of ambiguity, shall be responsible for paying for the arbitration filing
fee and the arbitrator’s fees.

Nothing contained in this section will limit ICO’s or your right to seek relief
in any court of competent jurisdiction in respect of the matters set forth in
the “ICO Employee Intellectual Property Agreement.”  We specifically agree that
disputes under the “ICO Employee Intellectual Property Agreement” will not be
subject to arbitration unless both parties mutually agree to arbitrate such
disputes.

Employment At Will

By signing this letter, you understand and agree that your employment with ICO
will continue at-will. Therefore, your employment can terminate, with or without
Cause, and with or without notice, at any time, at your option or ICO’s option,
and ICO can terminate or change all other terms and conditions of your
employment, with or without Cause, and with or without notice, at any time, in
all cases subject to the other terms and conditions of this letter. This at-will
relationship will remain in effect throughout your employment with ICO or any of
its subsidiaries or affiliates. The at-will nature of your employment, as set
forth in this paragraph, can be modified only by a written agreement signed by
both ICO’s Chief Executive Officer and you which expressly alters it. This
at-will relationship may not be modified by any oral or implied agreement, or by
any policies of ICO, practices or patterns of conduct.

Entire Agreement

This letter, any stock option agreement between you and ICO, and the ICO
Employee Intellectual Property Agreement constitute the entire agreement,
arrangement and understanding between you and ICO on the nature and terms of
your employment with ICO. This letter agreement supersedes any prior or
contemporaneous agreement, arrangement or understanding on this subject matter,
subject to the sixth sentence in this paragraph regarding any stock option
agreement between you and ICO. By executing this letter as provided below, you
expressly acknowledge the termination of any such prior agreement, arrangement
or understanding. Also, by your execution of this letter, you affirm that no one
has made any written or verbal statement that contradicts the provisions of this
letter. In the event of any inconsistency between the terms contained in this
letter and the terms contained in any stock option agreement between you and
ICO,

4


--------------------------------------------------------------------------------


the terms contained in this letter will control, and that the provisions
regarding vesting or termination contained in your stock option agreements will
be superseded by the provisions of this letter to the extent of any conflict. In
addition, the noncompetition and other covenants contained in the ICO Employee
Intellectual Property Agreement will also supersede the provisions of any other
similar covenant contained in your stock option agreement to the extent of any
conflict. We hope that you will accept this offer and continue to work with us.

Sincerely,

 

 

 

 

ICO Global Communications

 

 

 

 

By:

/s/ J. Timothy Bryan

 

 

Name: J. Timothy Bryan

 

 

Title: Chief Executive Officer

 

 

 

Signature of Acceptance:

 

 

 

 

 

/s/ Donna Alderman

 

 

Donna Alderman

 

 

 

 

 

Date: 4.1.2006

 

 

 

5


--------------------------------------------------------------------------------